DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 10-13, 19-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Masague (US 2014/0197230 A1) in view of Holmes (US 4,830,270) in view of Chao (US 2018/0345620 A1).
Regarding claims 1 and 25, Lopez Masague teaches a storage and transportation box, comprising: a lid (Fig. 9) comprising two inner lid flaps 2 and two outer lid flaps 1, wherein the two inner lid flaps are engageable with each other and at least one of the two inner lid flaps includes an engaging slot 8 (Fig. 11), wherein the two outer lid flaps each have an edge and are closeable by a closing element 7, the closing element being adhesive tape or glue  (0067), and wherein the two outer lid flaps, in a closed position, are overlapped with each other (Fig. 1) or have their edges in contact with each other or have their edges facing each other with a slight separation, and four side walls (Fig. 11), the lid flaps hingedly extending from the top ends of the side walls.   Lopez Masague does not teach the claimed bottom arrangement or corrugated material.
Regarding the bottom panels, Lopez Masague teaches the container may use any bottom (0071).  Holmes teaches an analogous shipping container and teaches such containers are formed as a tube and stored in a flat configuration and has two end closures that close and secure the ends (col 1 lines 30-36) so that the container can be assembled and loaded with an individual product and shipped (col 1 lines 64-67), and Holmes teaches a container that where the top and bottom are secured using the same closure (Fig. 1).  It would have been obvious to one of ordinary skill in the art to form a bottom closure of Lopez Masague that is the same as the top closure of Lopez Masague with the motivation of providing a container that can be stored in a flat configuration and assembled for use, as taught by Holmes.  Modified Lopez Masague would teach a bottom comprising two inner bottom flaps 2 and two outer bottom flaps 1, wherein the two inner bottom flaps are engageable with each other (Fig. 9) and at least one of the two inner bottom flaps includes an engaging slot 8 (Fig. 11), wherein  the two outer bottom flaps each have an edge and are closeable by a closing element 7, the closing element being adhesive tape or glue (0067), and wherein the two outer bottom flaps, in a closed position, are overlapped with each other (Fig. 10) or have their edges in contact with each other or have their edges facing each other with a slight separation.
	Regarding the corrugated material, Lopez Masague teaches the box is formed of a sheet material (0037-0038), but does not teach corrugated material.  Chao teaches about shipping boxes and it is known to use corrugated material (0002), and Chao teaches manufacturers require vertical flutes for maximum compression resistance (0049).  It would have been obvious to one of ordinary skill in the art to further modify the box of Lopez Masague to use corrugated sheet material arranged with vertical flutes with the motivation of providing maximum compression resistance and meeting product requirements.
Regarding claim 2, Lopez Masague is modified to use a bottom closure that is the same as the top closure, and Lopez Masague teaches each of the two inner lid flaps 2 and the two inner bottom flaps 2 include an engaging slot 8 (Fig. 11), and wherein the two inner lid flaps are engageable with each other and/or the two inner bottom flaps are engageable with each other through interlacing of the engaging slots (Figs. 2-4).
Regarding claim 4, Lopez Masague is modified to use a bottom closure that is the same as the top closure, and Lopez Masague teaches the engaging slot 8 of the at least one inner lid flap and/or the at least one inner bottom flap defines at least two tabs (Fig. 11, each slot has tabs on either side of it).
Regarding claim 5, Lopez Masague teaches one of the at least two tabs is longer than another of the at least two tabs (Fig. 11).
Regarding claim 6, Lopez Masague teaches the engaging slot 8 is connected to an edge of the at least one inner lid flap or the at least one inner bottom flap with one end of the engaging slot open in the edge of the at least one inner lid flap or the at least one inner bottom flap, and another end closed inwardly of the at least one inner lid flap or the at least one inner bottom flap (Fig. 11).
Regarding claim 10, Lopez Masague is modified to use a bottom closure that is the same as the top closure, and Lopez Masague teaches the closing element 7 is provided on the outer lid flaps and/or the outer bottom flaps 1 (Fig. 7).
Regarding claim 11, Lopez Masague is modified to use a bottom closure that is the same as the top closure, and Lopez Masague teaches the closing element 7 provided on the outer lid flaps and/or the outer bottom flaps (Fig. 7) is a double-sided adhesive tape (0067).
Regarding claim 12, Lopez Masague is modified to use a bottom closure that is the same as the top closure, and Lopez Masague teaches the outer lid flaps and/or the outer bottom flaps comprise include at least one tearable strip 6 (Fig. 7).
Regarding claim 13, Lopez Masague teaches two handle-like holes 5 on two opposing side walls (Fig. 7, 0052).
Regarding claim 19, Lopez Masague is modified to use a bottom closure that is the same as the top closure, and Lopez Masague teaches the inner bottom flaps, in the use position of the box, are covered completely or almost completely by the outer bottom flaps (Figs. 7-8).
Regarding claim 20, Lopez Masague is modified to use a bottom closure that is the same as the top closure and be made using corrugated material, and Lopez Masague teaches the bottom of the box comprises a double thickness of corrugated material over substantially an entirety of the surface of the bottom in the use position (Figs. 7-8).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Masague (US 2014/0197230 A1) in view of Holmes (US 4,830,270) in view of Chao (US 2018/0345620 A1) as applied to claim 1 above, and further in view of Wellman (US 1,987,647).
Regarding claim 7, Lopez Masague does not teach the inner bottom flaps are connected to the outer bottom flaps by joining sectors and/or the inner lid flaps are connected to the outer lid flaps by joining sectors.  Wellman teaches an analogous box structure (Fig. 1)and teaches providing joining sectors 13, 20 between the end flaps to prevent leakage at the corners of the container (col 2 lines 10-13).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Lopez Masague with the bellows flaps of Wellman for that purpose.
Regarding claim 8, Lopez Masague is modified with the joining sections of Wellman, and the joining sections taught by Wellman have a triangular shape (Fig. 5) and define a fold line (for example, 20) in the inner lid flaps and/or the inner bottom flaps.
Regarding claim 9, Lopez Masague is modified with the joining sections of Wellman, and the joining sections taught by Wellman have a triangular shape defined by each joining sector is a right triangle with two sides of equal length (Fig. 1).

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Budd (US 3,058,585) in view of Chao (US 2018/0345620 A1).
Regarding claim 21, Budd teaches a storage and transportation box formed from a sheet material (Fig. 4), the box comprising: a lid comprising two inner lid flaps 25, 27 and two outer lid flaps 24, 26 (Fig. 1), wherein the two inner lid flaps are engageable with each other and the two outer lid flaps are engageable with each other (col 2 line 45 – col 3 line 2); a bottom comprising two inner bottom flaps and two outer bottom flaps 28-31, wherein the two inner bottom flaps are engageable with each other and the two outer bottom flaps are engageable with each other (col 3 lines 2-4); and four side walls 14-17, wherein the two inner lid flaps and two inner bottom flaps each have an engaging slot at an outer edge of the flap, and wherein the two outer lid flaps and the two outer bottom flaps each have an engaging slot at an outer edge of the flap (slots 40-47; Fig. 4).  Budd does not teach corrugated material.  Chao teaches about shipping boxes and it is known to use corrugated material (0002), and Chao teaches manufacturers require vertical flutes for maximum compression resistance (0049).  It would have been obvious to one of ordinary skill in the art to further modify the box of Budd to use corrugated sheet material arranged with vertical flutes in the side walls with the motivation of providing maximum compression resistance and meeting product requirements.
Regarding claim 22, Budd teaches the engaging slot at the outer edge of the inner and outer lid flaps and/or the inner and outer bottom flaps defines at least two tabs (described on one set of flaps 24, 26; col 2 lines 55-60; and all flaps are identical; col 2 lines 48-50).
Regarding claim 24, Budd teaches the engaging slot (slots are 40-47; Fig. 4) of one of the inner and outer lid flaps or the inner and outer bottom flaps is connected to the outer edge of one of the inner and outer lid flaps or the inner and outer bottom flaps with one end of the engaging slot open in the edge of one of the inner and outer lid flaps or the inner and outer bottom flaps, and another end closed inwardly of the one inner and outer lid flaps or the inner and outer bottom flaps.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Budd (US 3,058,585) in view of Chao (US 2018/0345620 A1) as applied to claim 22 above, and further in view of Depper (US 4,981,254).  Budd does not teach one of the at least two tabs is longer than another of the at least two tabs.  Depper teaches an analogous container using an analogous closure using panels that interlock and overlap around a central slot 44 and teaches forming one tab 42 to be longer than the other 40 (col 3 lines 52-59).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Budd to use tabs of different lengths as taught by Depper with the motivation of design preference, as it constitutes a simple substitution to a known alternative closure that would provide an expected result.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-13, and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/             Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/             Supervisory Patent Examiner, Art Unit 3734